Case 1:21-cv-00061-JTN-PJG ECF No. 25, PageID.696 Filed 03/26/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 JENNIFER J. REINOEHL,

        Plaintiff,
                                                                    Case No. 1:21-cv-61
 v.
                                                                    HON. JANET T. NEFF
 GRETCHEN WHITMER, et al.,

        Defendants.
 ____________________________/

                         MEMORANDUM OPINION AND ORDER

       Plaintiff, proceeding pro se, initiated this action on January 19, 2021 with the filing of a

Complaint against Defendants Gretchen Whitmer, Robert Gordon and the Young Men’s Christian

Association of Greater Michiana, Inc. (ECF No. 1). She accompanied her Complaint with a

Motion for a Preliminary Injunction (ECF No. 3) and a Motion for a Temporary Restraining Order

(ECF No. 4), seeking injunctive relief under the Americans with Disabilities Act related to the

“unfair practice of preventing all people who do not have a mask from entering the [YMCA]

facility” (ECF No. 3 at PageID.339). On January 22, 2021, the Magistrate Judge issued a detailed

Report and Recommendation (R&R), recommending that this Court deny both motions (ECF No.

7).   The matter is presently before the Court on Plaintiff’s objections to the Report and

Recommendation (ECF No. 9). Defendants filed responses to the objections (ECF Nos. 20 & 21).

       For the reasons stated more fully by Defendants in their responses, Plaintiff’s objections

fail to demonstrate any factual or legal error in the Magistrate Judge’s analysis of her motions.

The Magistrate Judge thoroughly considered the applicable legal standards for injunctive relief

and the record presented and properly concluded that “consideration of the relevant factors weighs
Case 1:21-cv-00061-JTN-PJG ECF No. 25, PageID.697 Filed 03/26/21 Page 2 of 2




heavily against Plaintiff’s request for injunctive relief” (R&R, ECF No. 7 at PageID.396).

Accordingly, in accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court

denies the Objections and adopts the Magistrate Judge’s Report and Recommendation as the

Opinion of this Court.

       THEREFORE, IT IS ORDERED that the Objections (ECF No. 9) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 7) is APPROVED and ADOPTED

as the Opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for a Preliminary Injunction (ECF

No. 3) and Motion for a Temporary Restraining Order (ECF No. 4) are DENIED for the reasons

stated in the Report and Recommendation.


Dated: March 26, 2021                                      /s/ Janet T. Neff
                                                         JANET T. NEFF
                                                         United States District Judge




                                             2
